CLEVELAND J. MARCEL, Sr., Judge Pro Tem.
From a judgment of the trial court denying his rule to have alimony payments discontinued or reduced, Norman Frederic appeals. The sole issue before this court is whether or not Mrs. Frederic has the “sufficient means” for her support contemplated by Article 160 of the Civil Code.
The evidence adduced at the trial of the rule reveals that Norman Frederic has delivered into his wife’s possession a check for a sum in excess of $20,000.00, representing the proceeds from the sale of certain immovable property. Mrs. Frederic resides in and pays the mortgage notes on the matrimonial domicile. She owns certain stocks and a one-half interest in the community property worth approximately $150,000.00, but she asserts that these assets cannot and do not yield any income, as the community is yet to be partitioned. The lower court declined »to reduce the alimony payments.
This court feels that since Mrs. Frederic now has in excess of $20,000.00 in ready cash, irrespective of the assets in the yet-to-be partitioned community, she has sufficient means for her support. Montz v. Montz, 253 La. 897, 221 So.2d 40 (1969); Paddison v. Paddison, La.App., 255 So.2d 504 (1971).
Accordingly, judgment of the trial court, insofar as it dismisses appellant’s rule to terminate alimony, is reversed, and judgment is rendered in favor of Norman Frederic terminating alimony payments of $500.00 per month to Mrs. Frederic.
All costs of these proceedings are to be borne by appellee.
Reversed.